DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9 & 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loccufier (# WO 2015/158592 A1).
Loccufier discloses: 
1. A printing method (see Abstract; [0012]; [0029]; [0040]; [0042]), comprising: 

selecting an active agent ([0044]; [0141]), including: 
an electromagnetic radiation-absorbing active material (optothermal converting agent; [0141]); and 
an aqueous or non-aqueous vehicle ([0029]; [0068]; [0082]-[0085]); 
inkjet printing the inkjet ink and the active agent directly onto a textile fabric ([0012]; [0029]; [0032]-[0036]; [0044]; [0111]; [0141]); and 
exposing the textile fabric having the ink and active agent thereon to electromagnetic radiation ([0029]-[0033]; [0044]; [0144]-[0147]).
6. The printing method as defined in claim 1 wherein the exposing takes place for an amount of time sufficient to raise a temperature of the textile fabric having the inkjet ink and the active agent thereon to between about 60 °C and about 200 °C ([0033]).
9. The printing method as defined in claim 1 wherein the electromagnetic radiation-absorbing active material is selected from the group consisting of an infrared light absorber, a near-infrared light absorber, a plasmonic resonance absorber, and combinations thereof ([0044]; [0141]-[0147]).
12. The printing method as defined in claim 1 wherein an amount of the active agent printed onto the textile fabric ranges from about 1 % to about 50%, relative to a total volume of the inkjet ink printed onto the textile fabric (0.1 to 10%; [0141]).
13. The printing method as defined in claim 1 wherein the textile fabric is selected from the group consisting of organic textile fabrics, inorganic textile fabrics, and combinations thereof ([0039]-[0042]).

15. A liquid fluid set for inkjet printing (see Abstract), comprising: 
an inkjet ink including a pigment ([0029]; [0036]; [0111]; [0130]-[0140]); and 
an active agent ([0044]; [0141]), including: 
an electromagnetic radiation-absorbing active material (optothermal converting agent; [0141]); and 
an aqueous or non-aqueous vehicle ([0029]; [0068]; [0082]-[0085]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loccufier (# WO 2015/158592 A1) in view of Okada et al. (# WO 2017/047736 A1).
Loccufier discloses all limitation of the printing method except: 
2. The printing method as defined in claim 1, further comprising warming the textile fabric having the ink and the active agent thereon at a temperature below a fixation temperature of the inkjet ink: i) before the exposing; or ii) concurrently with the exposing; or iii) both before and concurrently with the exposing.
3. The printing method as defined in claim 2 wherein the temperature at which the textile fabric is warmed ranges from about 60 °C to about 100 °C.
4. The printing method as defined in claim 2 wherein the warming takes place for an amount of time ranging from about 0.1 seconds to about 30 seconds.
5. The printing method as defined in claim 1 wherein: the active agent is applied directly onto the textile fabric before the inkjet ink is applied; and the method further comprises warming the textile fabric having the active agent thereon at a temperature below a fixation temperature of the inkjet ink: i) before the inkjet ink is applied; and ii) before the exposing.
7. The printing method as defined in claim 1 wherein the exposing is accomplished at an amount of time ranging from about 1 second to about 15 seconds.
8. The printing method as defined in claim 1 wherein the electromagnetic radiation to which the textile fabric is exposed has a wavelength ranging from about 700 nm to about 1 mm.
10. The printing method as defined in claim 9 wherein the electromagnetic radiation-absorbing active material comprises the plasmonic resonance absorber.
11. The printing method as defined in claim 10 wherein the plasmonic resonance absorber comprises an inorganic pigment selected from the group consisting of 
Okada et al. teaches that to Improve the transmission of visible light region and improve the absorption:
2. The printing method as defined in claim 1, further comprising warming the textile fabric (nylon; line: 344 to line: 352) having the ink and the active agent thereon at a temperature below a fixation temperature of the inkjet ink: i) before the exposing; or ii) concurrently with the exposing; or iii) both before and concurrently with the exposing (line: 325 to line: 393).
4. The printing method as defined in claim 2 wherein the warming takes place for an amount of time ranging from about 0.1 seconds to about 30 seconds (0.1 second to 30 second; line: 372 to line: 381).
5. The printing method as defined in claim 1 wherein: the active agent is applied directly onto the textile fabric before the inkjet ink is applied; and the method further comprises warming the textile fabric having the active agent thereon at a temperature below a fixation temperature of the inkjet ink: i) before the inkjet ink is applied; and ii) before the exposing (line: 381 to line: 393).
7. The printing method as defined in claim 1 wherein the exposing is accomplished at an amount of time ranging from about 1 second to about 15 seconds (0.1 second to 30 second; line: 372 to line: 381).

10. The printing method as defined in claim 9 wherein the electromagnetic radiation-absorbing active material comprises the plasmonic resonance absorber (line: 123 to line: 145).
11. The printing method as defined in claim 10 wherein the plasmonic resonance absorber comprises an inorganic pigment selected from the group consisting of lanthanum hexaboride, tungsten bronzes, indium tin oxide, antimony tin oxide, titanium nitride, aluminum zinc oxide, ruthenium oxide, silver, gold, platinum, iron pyroxenes, modified iron phosphates, modified copper phosphates, modified copper pyrophosphates, and combinations thereof (line: 123 to line: 145).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the printing method of Loccufier by the aforementioned teaching of Okada et al. in order to have printed image with improved transmission of visible light region and improve the absorption.
With respect to claim 3, It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the temperature at which the textile fabric is warmed ranges from about 60 °C to about 100 °C, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation (i.e. at a temperature below the inkjet fixing temperature). In re Aller, 105 USPQ 233 (CCPA1955). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Lebron et al. (# US 2021/0040686) discloses a printing method includes selecting an inkjet ink including a dye, and selecting an active agent, including an electro-magnetic radiation-absorbing active material, and an aqueous or non-aqueous vehicle. The method further includes inkjet printing the dye sublimation inkjet ink and the active agent directly onto a textile fabric. The textile fabric having the ink and active agent thereon is exposed to electromagnetic radiation (see Abstract). 
(2) Kabalnov et al. (# US 2015/0323879) discloses an electrostatic ink composition comprising a liquid carrier; and chargeable particles comprising a co-polymer of an alkylene monomer and an acrylic acid monomer, and a pearlescent, non-metallic pigment, wherein the chargeable particles are dispersed in the liquid carrier. Also described herein are a method of electrophotographic printing and a print substrate (see Abstract).
(3) Gore et al. (# US 2005/0274274) discloses a method to form an image on a substrate (fabric) (see page, 4, paragraph, 0032), the method comprising applying to the substrate from an ink-jet ink colorant solution comprising a reactive colorant and a radiation absorber and exposing the colorant solution on the substrate to electromagnetic radiation (see page, 1 paragraph, 0014), thus causing the reactive colorant to form a visible dye as claimed in claim 1 (see page, 1, paragraphs, 0005-0008 and claim 1).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853